DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application replied on 06/25/2021.
Claims 1, 4, 9, 14-15, 18 and 20 are amended.
Claims 5-7, 11-12 and 16 -17 are cancelled.
Claims 1-4, 8-10, 13-15, and 18-20 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 06/25/2021 regarding the 35 U.S.C. §101 rejection have been fully considered but they are not persuasive.

Applicant argues starting on page 7 of the response that the claims are not directed to a judicial exception under prong 1 of step 2A.  

Applicant argues that the claims are not limited to a fundamental economic practice specifically regarding the elements “the steps of generating a resource depository; providing the resource depository with first resources in an amount equal to the output of the second resource event; and linking the resource depository to an existing second resource depository, cannot be practically applied in the mind, at least because it requires a processor accessing computer memory indicative of application usage.” (Applicant’s response at 8).  

Examiner respectfully disagrees, and asserts that the claims are drawn to a fundamental economic practice as the claims appear to be drawn to ensuring resources (i.e. funds) are available for use when a pending event (i.e. transaction) is not yet closed.  Nearly all of the elements are related to determine the dates of transactions, generating an account, providing funds, and linking accounts.  All of which fall into fundamental economic practice and therefore a certain method of organizing human activity.    Therefore, applicant’s arguments regarding prong 1 are unpersuasive.    

Applicant argues that the claims are similar to example 42 starting on page 9 of the response.  

Applicant argues on page 10 of the response that the elements “determining, using one or more machine- learning models, a specified date for conducting a pending resource event, and receiving real- time data feeds indicating (i) input performance, (ii) input trends, and (iii) input ratings and determining, using one or more machine-learning models, a timing for conducting the second resource event based at least on (i) the input performance, (ii) the input trends, (iii) the input ratings, and (iv) the specified date for conducting the pending resource event” are similar to example 42 and provides an improvement to being able to process resource events.  

Examiner respectfully disagrees, the cited portion of the currently amended claim does not provide the improvement to technology of example 42, and further only calculates the time for conducting a second transaction, which itself is a fundamental economic practice and therefore the claims is still directed to a judicial exception.  


Applicant argues that the claims contain an inventive concept under the prong 2 of step 2A.  Starting on page 10 of the rejection, applicant argues that the claims elements “determining, using one or more machine-learning models, a specified date for conducting a pending resource event, and .  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 8-10, 13-15, and 18-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 14.  Claim 9 recites the limitations of:

determining, using one or more machine-learning models,  a specified date for conducting a pending resource event, wherein the pending resource event uses an output of a second resource event as an input, wherein the output of the second resource event is not accessible until a time period after the specified date; 
receiving real-time data feeds indicating (i) input performance, (ii) input trends, and (iii) input ratings and determining, using one or more machine-learning models, a timing for conducting the second resource event based at least on (i) the input performance, (ii) the input trends, (iii) the input ratings, and (iv) the specified date for conducting the pending resource event, in response to conducting the second resource event on or before the specified date and in accordance with the determined timing, generating a resource depository;
in response to conducting the second resource event on or before the specified date and in accordance with the determined timing,
generating a resource depository; 
providing the resource depository with first resources in an amount equal to the output of the second resource event, wherein the first resources in the resource depository are available for immediate use as the input for conducting the pending resource event on the specified date; and 
linking the resource depository to an existing second resource depository, wherein upon expiration of the time period after the specified date, first resources remaining in the resource depository are automatically transferred to the existing second resource depository.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims recite distributed communication network, computing platform, memory, processor and one or more machine-learning models. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “machine” used in machine-learning is not a particular machine (see MPEP 2106.05(b) I).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023] through [0027] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2—4, 8, 10, 13, 15, 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The -4, 8-10, 13-15, and 18-20 are not patent-eligible.


Prior Art Rejection
After further search and consideration the prior art rejection is withdrawn.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693